DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.

 Allowable Subject Matter
Claims 1, 4, 6, 10-13, 18, 20, 25, 33, 35, 40, 44, 47-49, 67, and 68 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to an electrode comprising i) a plurality of porous particles, the particles comprising a carbon matrix in which electroactive material-containing primary particles are dispersed, the primary particles comprising a material selected from silicon, among others, the porous particles having a specified D50, D90, and intra-particle porosity, and having no more than 80% electroactive material, and ii) carbon particles having a specified D50, wherein the ratio of the D50 of the carbon particles to the D50 porous particles is in the range of 1.5-30, and the electrode has a specified density.  Yamada, the previously applied primary reference, is the closest prior art.  This reference teaches a ratio of D50 of carbon particles to non-carbon (silicon) particles (“porous particles”) that anticipates the claimed range.  Yamada does not teach or suggest that the non-carbon particles (porous particles) contain a carbon matrix in which silicon-containing primary particles are dispersed.  Such a particle is known from, e.g, Yushin et al (US 20120321959), which discloses secondary particles comprising a carbon matrix comprising dispersed silicon nanoparticles (abstract, Fig. 1b).  However, it would not be obvious to employ the particles of Yushin as the non-carbon particles of Yamada because as noted by Applicants, Yamada teaches that these are non-carbon particles.  Further, Yamada does not teach the claimed intra-particle porosity, D90, and filling density.  Kim et al. and Chiba were relied on as teaching the porosity and D90 of materials in electrodes.  However, Applicant’s statements regarding the extent and number of modifications to Yamada (page 10, second paragraph of remarks), especially in light of the amended language regarding the carbon matrix, are well-taken.  The references as a whole fail to fairly suggest the claimed subject matter.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
May 27, 2021